
QuickLinks -- Click here to rapidly navigate through this document




EXHIBIT 10.27



EMPLOYMENT AGREEMENT
between
TENFOLD CORPORATION and JONATHAN E. JOHNSON III


        This Employment Agreement (the "Agreement"), is made and entered into as
of January 31, 2002 and effective as of May 1, 2001 (the "Effective Date"), by
and between Jonathan E. Johnson III ("Employee") and TenFold Corporation, a
Delaware corporation (the "Company").

        1.    TERM OF AGREEMENT.    This Agreement shall commence as of the
Effective Date, and shall have a term of two (2) years and one day (the
"Original Term"). Subject to each party's obligations set forth below, this
Agreement may be terminated by either party, with or without cause, on thirty
(30) days' written notice to the other party. After the end of the Original
Term, this Agreement (and simultaneously Employee's employment) shall be
automatically extended for additional successive one (1) year periods unless the
parties hereto mutually agree in writing to terminate the Agreement in
accordance with the terms hereof prior to the commencement of any such one
(1) year period.

        2.    DUTIES.    

        a.    POSITION.    Commencing on the Effective Date, Employee shall be
employed as the Company's Senior Vice President and General Counsel and will
report to the Company's Chief Executive Officer. Effective December 11, 2001 and
for the remaining term of the Agreement, Employee shall be employed as the
Company's Executive Vice President* and will report to the Company's Chief
Executive Officer.

*In February 2002, Mr. Johnson also became the Company's Chief Financial
Officer.

        b.    OBLIGATIONS TO THE COMPANY.    Employee agrees that he will at all
times, to the best of his ability and experience, loyally and conscientiously
perform all of the duties and obligations required of and from Employee pursuant
to the terms hereof or as directed by the Company's Chief Executive Officer.
During the term of Employee's employment relationship with the Company, Employee
further agrees that he will devote all of his business time, attention and
effort to the business of the Company and will use his reasonable best efforts
to promote the interests of the Company, and the Company will be entitled to all
of the benefits and profits arising from or incident to all such work services
and advice; provided, however, that Employee may perform and accept compensation
for personal services of an incidental nature rendered to a party other than the
Company if the performance of such services is approved by the Company's Chief
Executive Officer (such approval not to be unreasonably withheld) and does not
impair Employee's ability to perform his duties hereunder.

        3.    AT-WILL EMPLOYMENT.    The Company and Employee acknowledge that
Employee's employment is and shall continue to be at-will, as defined under
applicable law. If Employee's employment terminates for any reason, Employee
shall not be entitled to any payments, benefits, damages, award or compensation
other than as provided in this Agreement, or any enhanced compensation or
benefit, except as may otherwise be available under the Company's established
written plans and written policies at the time of termination under such plans'
general terms; provided, however, that any severance benefit due Employee shall
be only as set forth in this Agreement.

        4.    COMPENSATION.    For the duties and services to be performed by
Employee hereunder, the Company shall pay Employee, and Employee agrees to
accept, the base salary, options, bonuses and other benefits described below in
this Section 4.

A-1

--------------------------------------------------------------------------------


        a.    SALARY.    Employee shall receive a base monthly salary of
$17,083.33 which is equivalent to $205,000** on an annualized basis (the "Base
Salary"). Employee's Base Salary will be payable in equal payments per month
pursuant to the Company's normal payroll practices. The Base Salary shall be
reviewed from time to time by the Company's Chief Executive Officer and the
compensation committee of the Company's board of directors (hereinafter
"Compensation Committee") and any change will be effective as of the date
determined appropriate by the Company's Chief Executive Officer and the
Compensation Committee. Effective as of the date of any such change, the Base
Salary as changed shall be considered the new Base Salary for purposes of this
Agreement.

**In February 2002, Mr. Johnson's Base Salary was increased to $225,000 per
year.


        b.    STOCK OPTIONS AND OTHER INCENTIVE PROGRAMS.    The Company and
Employee each acknowledges that the Company has previously granted Employee the
following options to purchase of the Company's common stock: (i) an option to
purchase 10,000 shares on May 14, 1999 at $12.60 per share; (ii) an option to
purchase 10,000 shares on January 28, 2000 at $4.88 per share; (iii) an option
to purchase 10,000 shares on August 15, 2000 at $7.25 per share; (iv) an option
to purchase 40,000 shares on September 29, 2000 at $4.43 per share; and (v) an
option to purchase 35,000 shares on December 15, 2000 at $1.625 per share; and
(vi) an option to purchase 300,000 shares on July 19, 2001 at $0.41 per share
(collectively, the "Preexisting Options"). Employee has not purchased any shares
granted under any of the Preexisting Options. Except as otherwise provide in
this subsection, the Preexisting Options shall remain in full force and effect.
Employee shall be eligible to participate in the Company's Stock Option Plan,
Employee Stock Purchase Plan, and any other incentive programs available to
officers or employees of the Company. In contemplation of this Agreement, the
Company's Chief Executive Officer has recommend to the Company's board of
directors and the Compensation Committee, and the Company's board of directors
and the Compensation Committee approved on July 19, 2001, that Employee be
awarded an option to purchase three hundred thousand (300,000) shares at $0.41
per share (as adjusted for any stock split or similar event) of the Company's
common stock (the "Employment Agreement Options"). The Employment Agreement
Options first become exercisable to the extent of 25% of total shares on the
first anniversary of the Effective Date, then another 6.25% of total shares
after the end of each three-month period commencing on the first anniversary of
the Effective Date, until the all of the shares under the option shall be fully
exercisable; provided, however, that in the event of a Change of Control (i) all
of the shares under such option shall become fully exercisable five (5) days
before a Change in Control and (ii) the terms of Section 14 of the Company's
2000 Stock Plan shall apply; provided, however, that in the event of an conflict
between clauses (i) and (ii), clause (i) shall govern. The Company and Employee
hereby revise and amend the Preexisting Options option agreement so that in the
event of a Change of Control all of the shares under such option grants shall
become fully exercisable five (5) days before a Change in Control and shall
remain exercisable for a period of one (1) year following the Change of Control
event.

        c.    BONUSES.    The Company will provide Employee with an opportunity
to earn an annual cash bonus (the "Annual Bonus") each year during the term of
this Agreement of up to one hundred percent (100%) of the Base Salary in
additional annual variable compensation, based upon the Company's performance
and Employee's achievement of key objectives that contribute to the Company's
success. Employee's entitlement to and the amount of the Annual Bonus shall be
determined in the reasonable discretion of the Company's Chief Executive Officer
after consulting with the Compensation Committee. Employee acknowledges that
given the Company's current financial condition, the Company is unlikely to pay
Employee an Annual Bonus at the end of calendar year 2001. Notwithstanding the
foregoing sentence, the Company agrees that it will pay any deemed annual Annual
Bonus under Section 5 below. The Company's Chief Executive Officer

A-2

--------------------------------------------------------------------------------




and Employee shall mutually agree upon Employee's key objectives at the start of
each calendar year that will be used to determine the actual amount of the
Employee's Annual Bonus.

        d.    VACATION.    Employee shall be entitled to three weeks vacation
during each year of employment. Employee shall accrue any unused vacation.

        e.    ADDITIONAL BENEFITS.    Employee will be eligible to participate
in the Company's employee benefit plans of general application, including
without limitation, those plans providing medical, disability and life insurance
in accordance with the rules established for individual participation in any
such plan and under applicable law. Employee will be eligible for sick leave in
accordance with the policies in effect during the term of this Agreement and
will receive such other benefits as the Company generally provides to its other
senior executive employees.

        f.    REIMBURSEMENT OF EXPENSES.    Employee shall be authorized to
incur on behalf and for the benefit of, and shall be reimbursed by, the Company
for reasonable business expenses, provided that such expenses are substantiated
in accordance with Company policies. Company shall reimburse Employee promptly.

        g.    GOLDEN PARACHUTE PAYMENTS.    If a payment pursuant to this
Agreement would result in (or increase) an excise tax under Internal Revenue
Code §4999(a), the excess parachute payment shall be reduced to that amount (if
any) which maximizes the difference between the excess parachute payment and the
excise tax.

        h.    CHANGE IN CONTROL.    For purposes of this Agreement, "Change of
Control" means the occurrence of any of the following events:

        i.    Any "person," as such term is currently used in Section 13(d) of
the Securities Exchange Act of 1934, other than Jeffrey L. Walker and/or his
affiliates, becomes a "beneficial owner," as such term is currently used in
Rule 13d-3 promulgated under that Act of forty percent (40%) or more of the
Voting Stock of the Company. For purposes of this Agreement, Voting Stock means
the issued and outstanding capital stock or other securities of any class or
classes having general voting power under ordinary circumstances, in the absence
of contingencies, to elect the directors of a corporation.

        ii.    The first day on which a majority of the Board consists of
individuals other than Incumbent Directors, which term means the members of the
Board on the date hereof; provided that any individual becoming a director
subsequent to such date whose election or nomination for election was supported
by two-thirds of the directors who then comprised the Incumbent Directors shall
be considered to be an Incumbent Director.

        iii.    The Board adopts any plan of liquidation providing for the
distribution of all or substantially all of the Company's assets.

        iv.    All or substantially all of the assets or business of the Company
are disposed of in any one or more transactions pursuant to a merger,
consolidation or other transaction (unless the shareholders of the Company
immediately prior to such merger, consolidation or other transaction
beneficially own, directly or indirectly, in substantially the same proportion
as they owned the Voting Stock, all of the Voting Stock or other ownership
interests of the entity or entities, if any, that succeed to the business of the
Company).

        v.    The Company combines with another company and is the surviving
corporation but, immediately after the combination, the shareholders of the
Company immediately prior to the combination hold, directly or indirectly, fifty
percent (50%) or less of the Voting Stock of the combined company, (there being
excluded from the number of shares held by such shareholders, but not from the
Voting Stock of the combined company, any shares received by affiliates of such
other company in exchange for securities of such other company).

A-3

--------------------------------------------------------------------------------




        i.    PROFESSIONAL FEES AND CONTINUING EDUCATION.    The Company shall
reimburse Employee for professional dues and reasonable and pre-approved
continuing education expenses relating to maintaining his membership in the
California and Utah bars.

        j.    ADDITIONAL INSURANCE.    The Company shall reimburse Employee
annually (grossed-up for Employees' effective tax rate), in advance, for
Employee's purchase and maintenance of one million dollars ($1,000,000) in term
life insurance for Employee. Employee shall retain the exclusive right to name
and change, at Employee's sole discretion, the beneficiaries of such term life
insurance policy. The Company shall reimburse Employee annually (grossed-up for
Employees' effective tax rate), in advance, for the purchase and maintenance of
a first rate, individual, portable, non-cancelable, guaranteed and renewable
disability insurance policy for Employee for the maximum available coverage
through a carrier of Employee's choice. Employee shall retain the right to
direct payments under such disability insurance policy. Employee may elect to
opt out of all or part of the Company's standard disability insurance coverage.

        5.    TERMINATION OF EMPLOYMENT AND SEVERANCE BENEFITS.    

        a.    TERMINATION OF EMPLOYMENT.    This Agreement may be terminated
during its Original Term (or any extension thereof) upon the occurrence of any
of the following events:

        i.    The Employee's Termination for Cause (as defined in Section 6):

        ii.    The Company's termination of Employee without Cause, which
determination may be made by the Company at any time at the Company's sole
discretion, for any or no reason ("Termination Without Cause");

        iii.    The Employee's "Constructive Termination" (as defined in
Section 7); or

        iv.    The effective date of a written notice sent to the Company from
Employee stating that Employee is electing to terminate his employment with the
Company ("Voluntary Termination").

        b.    SEVERANCE BENEFITS.    Employee shall be entitled to receive
severance benefits upon termination of employment only as set forth in this
subsection.

        i.    VOLUNTARY TERMINATION.    If Employee's employment terminates by
Voluntary Termination, then all compensation under this Agreement shall cease to
accrue as of the date of termination and Employee shall not be entitled to
receive payment of any severance benefits. Employee's benefits will be continued
under the Company's then existing benefit plans and policies in accordance with
such plans and policies in effect on the date of termination, and any earned
Base Salary shall be paid through normal payroll.

        ii.    INVOLUNTARY TERMINATION.    If Employee's employment is
terminated other than by reason of Employee's death, having become Totally
Disabled under subsection (d), Voluntary Termination or Termination for Cause
(an "Involuntary Termination"), Employee's regular compensation shall cease to
accrue under this Agreement as of the date of termination. Employee shall then
be entitled to payment of all regular compensation earned through the date of
termination and a pro rata portion of any deemed target Annual Bonus for the
year that includes the termination within thirty (30) days of the termination.
Such deemed target Annual Bonus shall equal the full target Annual Bonus for the
year multiplied by a fraction, the numerator of which is the number of days in
the year through the date of the Employee's termination and the denominator of
which is 365. In addition, Employee shall be entitled to receive a monthly
severance benefit, payable through the Company's normal payroll, beginning on
the first payroll date that follows Employee's termination date, and continuing
for six (6) months. Such monthly severance benefit shall be equal to Employee's
Base Salary. In addition, immediately upon an Involuntary Termination all vested
options to

A-4

--------------------------------------------------------------------------------




purchase Company stock that are either held by Employee, shall become fully
exercisable through the one year anniversary of the date of the Involuntary
Termination. The Company shall continue to reimburse Employee for the purchase
and maintenance of the life insurance and supplemental disability policies
described in Section 4(j) above for twelve (12) months following the date of
Involuntary Termination. If Employee elects to continue to receive health
insurance benefits following termination, the Company shall pay the full cost of
such continuation of coverage for six (6) months after the date following the
Involuntary Termination. A Constructive Termination (as defined below) will be
treated as an Involuntary Termination.

        iii.    TERMINATION FOR CAUSE.    If Employee's employment is Terminated
for Cause, then Employee shall be entitled to receive Employee's Base Salary
through the date of termination. Employee's Base Salary shall cease to accrue
after the date of such Termination for Cause. All of Employee's right to the
Annual Bonus which accrue or become payable after the date of such Termination
for Cause shall terminate and cease upon such Termination for Cause. In
addition, all other compensation payable under this Agreement shall cease as of
the date of termination and Employee shall not be entitled to receive payment of
severance benefits. Employee's benefits will be continued under the Company's
then existing benefit plans and policies in accordance with such plans and
policies in effect on the date of termination.

        c.    DEATH.    If Employee should die during the term of this Agreement
while he remains employed under this Agreement and not Totally Disabled (as
defined in subsection (d)), the Company shall pay to Employee's estate a pro
rata portion of any deemed target Annual Bonus for the year of Employee's death
within thirty (30) days of Employee's death. Such deemed target Annual Bonus
shall equal the full target Annual Bonus for the year multiplied by a fraction,
the numerator of which is the number of days in the year through the date of the
Employee's death and the denominator of which is 365. Base Salary and all other
benefits are to be paid up to the date of the death of the Employee.

        d.    DISABILITY.    This Agreement shall also terminate upon the date
the Employee shall be deemed to be Totally Disabled. The Employee will be deemed
"Totally Disabled" if the Employee is unable as a result of a physical injury or
physical or mental illness to participate materially in the Company's business
and to perform substantially all of the duties required of his under the terms
of this Agreement for an aggregate total of ninety (90) days (whether
consecutive or non-consecutive) during any three hundred sixty (360) day period
during the term hereof. If Employee's employment with the Company is terminated
because of Employee's Total Disability, the Company shall pay the Employee his
Base Salary and other benefits through the effective Termination Date and a pro
rata portion of any deemed target Annual Bonus for the year Employee became
Totally Disabled within thirty (30) days of the date that it is determined that
Employee is Totally Disabled. Such deemed target Annual Bonus shall equal the
full target Annual Bonus for the year multiplied by a fraction, the numerator of
which is the number of days in the year through the day before the first date
the Employee is deemed to be Totally Disabled and the denominator of which is
365. The Company shall continue to reimburse Employee for the purchase and
maintenance of the life insurance policy described in Section 4(j) above.

        6.    DEFINITION OF TERMINATION FOR CAUSE.    For purposes of this
Agreement, a "Termination for Cause" means the Employee's termination by the
Company following the discovery of the occurrence of one or more of the
following events:

        a.    Employee's willful misconduct or gross negligence in the
performance of his duties hereunder, including Employee's refusal to comply in
any material respect with the legal directive of the Company's Chief Executive
Officer, or any committee thereof, so long as such directives are

A-5

--------------------------------------------------------------------------------

not inconsistent with the Employee's position and duties, and such refusal to
comply is not remedied within ten (10) working days after receipt of written
notice from the Company, which written notice shall state that failure to remedy
such conduct may result in Termination for Cause;

        b.    Dishonest or fraudulent conduct that materially discredits the
Company or is materially detrimental to the Company's reputation, business,
operations, or relations with its employees, suppliers or customers;

        c.    Employee's incurable material breach of this Agreement or any
element of the Company's Employee Proprietary Information and Invention
Assignment Agreement, including without limitation, Employee's theft or other
deliberate misappropriation of the Company's proprietary information;

        d.    Employee's conviction of a felony or of a misdemeanor involving
fraud, dishonesty or moral turpitude with respect to the Company or any of its
customers or suppliers;

        e.    Employee's habitual abuse of alcohol or prescription drugs, other
than in doses prescribed by a licensed physician, or abuse of controlled
substances that has a material adverse impact on his job performance; or

        f.      Employee fails to meet minimum performance standards established
by the Company's Chief Executive Officer after consulting with the Company's
board of directors and set forth in a mutually agreed written performance
improvement plan, such agreement not to be unreasonably withheld, with a minimum
ninety (90) day period to cure such performance deficiencies.

        7.    DEFINITION OF CONSTRUCTIVE TERMINATION.    A "Constructive
Termination" shall be deemed to occur if without Employee's express written
consent (a) either (i) there is a material adverse change in Employee's
position, title, stature, duties or responsibilities which remains uncorrected
for thirty (30) days or more following Employee's written notice to the Company,
or (ii) a reduction of Employee's Base Salary and (b) within 90 days of the
occurrence of any event listed in clause (a), Employee provides the Company
written notice that Employee is electing to terminate his employment with the
Company.

        8.    CONFIDENTIALITY AND IDENMIFICATION AGREEMENTS.    Employee has
signed an Employee Proprietary Information and Invention Agreement, dated
April 20, 1999, which agreement remains in full force and effect. Employee has
signed an Indemnification Agreement, dated August 8, 2000, which agreement
remains in full force and effect.

        9.    NON-COMPETITION, ETC.    

        a.    Employee covenants and agrees that during the Original Term or any
extension thereof plus for the period of time he receives Severance Benefits due
to an Involuntary Termination, Employee (i) shall not engage, anywhere within
the geographical areas in which the Company is then conducting its business
operations, directly or indirectly, alone, in association with or as a
shareholder, principal, agent, partner, officer, director, employee or
consultant of any other organization, in any business (a "Competitive Business")
which directly competes with any business then being conducted by the Company
and in which Employee was directly involved; provided, that the foregoing shall
not prohibit the Employee from owning a maximum of two percent (2%) of the
common stock of any publicly traded corporation; (ii) shall not solicit to leave
the employ of the Company or hire any officer, employee or consultant of the
Company; (iii) shall not solicit, divert or to take away, the business or
patronage of any of the customers or accounts of the Company, which were
contacted, solicited or served by the Employee at any time during the Employee's
employment; and (iv) shall not acquire, or assist any other party in acquiring,
any shares of the Company, or otherwise seek, or assist any other party in
seeking to gain control of the Company.

A-6

--------------------------------------------------------------------------------

        b.    The Employee acknowledges and agrees that because of the nature of
the business in which the Company is engaged and because of the nature of the
confidential information to which the Employee has access during his employment
as described in the Employee Proprietary Information and Invention Agreement, it
would be impractical and excessively difficult to determine the actual damages
of the Company in the event the Employee breached any of the covenants of
subsection (a) or the Employee Proprietary Information and Invention Agreement,
and remedies at law (such as monetary damages) for any breach of the Employee's
obligations under subsection (a) or the Employee Proprietary Information and
Invention Agreement would be inadequate. The Employee therefore agrees and
consents that if he commits any breach of a covenant under subsection (a) or the
Employee Proprietary Information and Invention Agreement or threatens to commit
any such breach, the Company shall have the right (in addition to, and not in
lieu of, any other right or remedy that may be available to it) to seek
temporary and permanent injunctive relief from a court of competent
jurisdiction. Employee acknowledges and agrees that subsection (a) of this
Section is reasonable and is necessary for the legitimate protection of the
Company, and will not deprive Employee of a reasonable opportunity to practice
his profession or trade. With respect to any provision of subsection (a) or the
Employee Proprietary Information and Invention Agreement that is finally
determined to be unenforceable, the Employee and the Company hereby agree that
this Agreement or any provision hereof shall be reformed in a manner that
retains as much of the original intent of the Agreement as is both practicable
and consistent with applicable law.

        10.    CONFLICTS.    Employee represents that his performance of all the
terms of this Agreement will not breach any other agreement to which Employee is
a party. Employee has not, and will not during the term of this Agreement, enter
into any oral or written agreement in conflict with any of the provisions of
this Agreement. Employee further represents that he is entering into or has
entered into an employment relationship with the Company of his own free will.

        11.    SUCCESSORS.    Any successor to the Company (whether direct or
indirect and whether by purchase, lease, merger, consolidation, liquidation or
otherwise) to all or substantially all of the Company's business and/or assets
shall assume the obligations under this Agreement and agree expressly to perform
the obligations under this Agreement in the same manner and to the same extent
as the Company would be required to perform such obligations in the absence of a
succession. The terms of this Agreement and all of Employee's rights hereunder
shall inure to the benefit of, and be enforceable by, Employee's personal or
legal representatives, executors, administrators, successors, heirs,
distributees, devisees and legatees.

        12.    NOTICE.    Any notice required or permitted by this Agreement
shall be in writing and shall be deemed sufficient on the date of delivery, when
delivered personally or by overnight courier or sent by telegram or fax, or
forty-eight (48) hours after being deposited in the U.S. mail, as certified or
registered mail, with first class postage prepaid, and addressed to the party to
be notified at such party's address as set forth below, or as subsequently
modified by written notice. Employee's address is 4553 South Loren Von Drive,
Salt Lake City, Utah 84124, Facsimile: (801) 274-2030. Company's address is
TenFold Corporation, Attn: General Counsel, 180 West Election Road, Suite 100,
Draper, Utah 84020, Facsimile: (801) 619-8204.

        13.    MISCELLANEOUS PROVISIONS.    

        a.    NO DUTY TO MITIGATE.    Employee shall not be required to mitigate
the amount of any payment contemplated by this Agreement (whether by seeking new
employment or in any other manner), nor shall any such payment be reduced by any
earnings that Employee may receive from any other source.

A-7

--------------------------------------------------------------------------------

        b.    WAIVERS, ETC.    No amendment of this Agreement and no waiver of
any one or more of the provisions hereof shall be effective unless set forth in
writing by such person against whom enforcement is sought.

        c.    SOLE AGREEMENT.    With the exception of the Employee Proprietary
Information and Invention Agreement, dated April 20, 1999, the Indemnification
Agreement, dated August 8, 2000, and stock options granted Employee, this
Agreement constitutes the sole agreement of the parties and supersedes all oral
negotiations and prior writings with respect to the subject matter hereof. To
the extent this Agreement affects any pre-existing award of equity-based
compensation, such award shall be deemed amended consistent with this Agreement.

        d.    AMENDMENT.    This agreement may be amended, modified, suppressed
or canceled only by an agreement in writing executed by both parties hereto.

        e.    CHOICE OF LAW.    The validity, interpretation, construction and
performance of this Agreement shall be governed by the laws of the State of
California, without giving effect to the principles of conflict of laws.

        f.    VENUE.    All disputes, claims or proceedings between the parties
related to the validity, construction or performance of this Agreement shall be
subject to the choice of jurisdiction of the state and federal courts of the
State of California. The parties irrevocably consent to jurisdiction in the
courts of the State of California for resolution of any claim or dispute
hereunder, and such shall be the exclusive forum for the resolution of such
claim or dispute.

        g.    SEVERABILITY.    If any term or provision of this Agreement or the
application thereof to any circumstance shall, in any jurisdiction and to any
extent, be invalid or unenforceable, such term or provision shall be ineffective
as to such jurisdiction to the extent of such invalidity or unenforceability
without invalidating or rendering unenforceable the remaining terms and
provisions of this Agreement or the application of such terms and provisions to
circumstances other than those as to which it is held invalid or unenforceable,
and a suitable and equitable term or provision shall be substituted therefor to
carry out, insofar as may be valid and enforceable, the intent and purpose of
the invalid or unenforceable term or provision.

        h.    COUNTERPARTS.    This Agreement may be executed in counterparts,
each of which shall be deemed an original, but all of which together will
constitute one and the same instrument.

[SIGNATURE PAGE TO FOLLOW]

A-8

--------------------------------------------------------------------------------

        The parties have executed this Agreement as of the Effective Date.

    TENFOLD CORPORATION
 
 
     

--------------------------------------------------------------------------------

    By:   Nancy M. Harvey     Title:   President and Chief Executive Officer
 
 
EMPLOYEE
 
 
 
 
     

--------------------------------------------------------------------------------

Jonathan E. Johnson III

A-9

--------------------------------------------------------------------------------



QuickLinks


EXHIBIT 10.27



EMPLOYMENT AGREEMENT between TENFOLD CORPORATION and JONATHAN E. JOHNSON III
